Earl Warren: Number 44, American Committee for Protection of Foreign Born, Petitioner, versus Subversive Activities Control Board. Mr. Terris, you may continue your argument.
Bruce J. Terris: Mr. Chief Justice, may it please the Court. The outset I'd like to point out an error in the Government's brief. The Government does not now claim that the Board found the petitioner actually arose on the international legal defense in 1932 or 1933, this -- an organization which had its headquarters in Moscow. While there was considerable evidence indicating this fact, we have overlooked contrary evidence and we think, as the petitioner thinks, that the Board deliberately did not resolve this conflict in the evidence.
William J. Brennan, Jr.: Where is that in your brief, Mr. Terris?
Bruce J. Terris: Well, it appears in the statement we put -- but it also appears at various points during the discussion of the evidentiary questions in several places. But it's -- I think it's first on page 4 and the footnote on page 4 is where our reasoning, yes in our brief, it's where our reasoning was. The Board clearly didn't explicitly find it and we thought that it had implicitly found it and we agree with the petitioner that probably even that is not so. Now, I'd like you to turn to Mr. Justice Goldberg's question yesterday as to the meaning of the aid component of the statute more explicitly whether it requires directly aimed at forcible overthrow of the Government or advocating forcible overthrow of the Government. I think I mentioned yesterday that we started from the proposition that Section 3 (4) on its face strongly looks the Government's way because it says that all the Government need to show, to show that an organization is a Communist-front is that it operates primarily for the purpose of giving aid and support to a Communist-action organization, a Communist Party. On its face, all that it requires is aid and support and not aid and support of any particular kind of or for any particular purpose of the Communist-action organization. And this is supported by Section 2 (7) which describes Communist-fronts as organizations which conceal the facts as to their true character and their purpose in order to obtain support from persons who would not otherwise give it. We think it's quite clear that if it was directly aiding overthrow of the Government or advocating overthrow of the Government, not many non-Communists would be in any doubt as to the control of the organization or to its purpose and therefore it would not fulfill this description. Now, petitioner points to the beginning, the first phrase of 2 (7) that says, well the reason that the Communist-action organization is doing this, setting up Communist-fronts as to aid its objectives under Section 2 (6) and these are forcible overthrow of the Government. Well, that's of course exactly the point that I was making yesterday. But this is exactly why they setup Communist-fronts but it doesn't mean that Communist-fronts themselves advocate overthrow of the Government or directly aid overthrow of the Government. They do other more immediate things. And I think this is if -- the legislative history of this statute is extremely lengthy, but I think out of the reading of the -- the both -- both the testimony of the congressional hearings and the debate on the floor of Congress on the prompt provisions is quite clear that what they were aiming at is organizations which are seemingly harmless that seem like the organizations defending the Bill of Rights or civil liberties or the rights of farmers or labor but in fact are controlled by the Communist Party and are in fact are aiding it. There's no indication whatsoever that as to Communist-fronts, they are -- that the -- that Congress believed that they directly advocated overthrow of the Government. And I may say that that distinction is also clear in the committee report which petitioner's counsel cited to you yesterday. All that says is that the Congress was not aiming a mere theoretical problem. It was aiming at a problem that was a serious danger to this country. Of course that -- and that again is exactly what I was trying to say yesterday that if the Communist Party was just interested in abstract Marxism, the statute would not have been passed.
Speaker: Do you think that the part of saying is to involve or to have itself engaged, as part of the record, is that the original Communist-action definition?
Bruce J. Terris: Well, Your Honor, I don't -- I don't think you would. I think, an argue could have been made if the Communist-fronts provisions weren't in the statute at all. That the definition of organization in the statute is so broad that it could have covered Communist-fronts. The difficulty is that I think it's quite clear by putting in Communist-fronts that the Congress wanted to deal with this type of organization under the Communist-front provisions.
Speaker: Well, Communist-front, a popular definition by (Inaudible) or by the statute that it is an organization (Inaudible).
Bruce J. Terris: Even the name itself, that's right, that's the name itself.
Speaker: The purpose of the front is to --
Bruce J. Terris: That's right.
Speaker: -- (Inaudible) that you in fact require.
Bruce J. Terris: That's right, Your Honor. And that of course is what 2 (7) describes the front as -- now I may say that -- and this is what I was coming to -- if, if the petitioner's argument is accepted, the front provisions will be completely wiped out of the statute.
Arthur J. Goldberg: So far as your argument is concerned, the aid provision --
Bruce J. Terris: No, I don't think so, Your Honor.
Arthur J. Goldberg: What I -- I believe what you required is that it should involve itself with (Inaudible) show that Communist (Inaudible).
Bruce J. Terris: That's right.
Arthur J. Goldberg: (Inaudible)
Bruce J. Terris: That's right.
Arthur J. Goldberg: (Inaudible) by the Communist Party.
Bruce J. Terris: Well, by definition?
Arthur J. Goldberg: Yes. Now, Congress stopped there and then regarded this as (Inaudible).
Bruce J. Terris: But that isn't --
Arthur J. Goldberg: They are the ones who can get out of control.
Bruce J. Terris: Yes, but it didn't add anything beyond serving the purposes of the Communist Party, that's exactly what the A provision says.
Arthur J. Goldberg: Then you ought to -- (Inaudible) and also the -- the (Inaudible).
Bruce J. Terris: Well, Your Honor I think I did say that it would be covered if its purpose was to -- was to aid the Soviet Union. It's controlled by the Communist Party and aiding the Soviet Union, my answer was that it is covered. If it -- if he has an interest that's ballet, it asked the Soviet Ballet Company in the United States and the Danish one and the English --
Arthur J. Goldberg: (Voice Overlap) by the Communist Party.
Bruce J. Terris: That's right and just as it is interest is ballet, it does not have to register, right.
Arthur J. Goldberg: Well, what -- what about this organization, who are just interested -- an immigrant.
Bruce J. Terris: Well, that was what they said they were interested in the Board found in the basis of, we believe, ample evidence and I like to get to that evidence on just how we did deliberately served the Communist Party in a moment but I -- before I get to it, I like to point out that if the petitioner's argument is accepted, there will be no more Communist-front provisions in the statute. Not only -- there isn't a bit of evidence in this record, not a bit and we wouldn't ever expect them that they were advocating overthrow of the government, or that they were directly attempting to have overthrow of the government. Nor, as far as I know and description of the other Communist-front cases is in the Appendix to the Government's brief has any one of the other organizations ever done any of these things (Voice Overlap) --
Earl Warren: Why did they say there would never be any evidence to that effect if in fact they were doing that.
Bruce J. Terris: No, no, no. They in fact are not doing it. In fact, they do not advocate overthrow of the government in these organizations or directly aid overthrow of the government. They do not, Your Honor. That -- to the extent that the Communist Party does those things, it does it itself. There's no need to have separate organizations to directly do those things. When it wants to conceal these purposes then it sets up the subsidiaries. In order to deceive non-Communists to support various Communist positions which on their face do not directly relate to overthrow of the government.
Speaker: What you're saying is that Communist org -- named organizations in the next case as an organization called the gentleman --
Bruce J. Terris: Yes.
Speaker: -- that it's expounding the principle related to -- the other purposes followed to the principle of -- the principle established, as discussed in A, is that it?
Bruce J. Terris: That's right Your Honor because, and again --
Speaker: Then the question is whether that is permissible.
Bruce J. Terris: Well, then we have the constitutional question of whether --
Speaker: (Inaudible)
Bruce J. Terris: -- that's right Your Honor and if I don't --
Speaker: That's the test you're talking about.
Bruce J. Terris: That's right. The Congress said that -- and I think this is quite clear as to what the Congress was doing -- the Congress said if you're controlled by the Communist Party and you're deliberately aiding the Communist Party, you are the Communist Party despite any fictional lines that are drawn between the two. In the corporate field nobody would have any difficulty seeing that you treat the two organizations the same. That's -- we're saying that Congress did exactly that.
Byron R. White: Well Mr. Terris, then I quote that a -- the Communist Party setup a contacting firm or partnership, it's no question that's controlled by the Communist Party and it's sole purpose was to build houses and sell them to make money with the purposes of financing the Communist Party movements, all the profits of the organization that was profitable, but right back into the -- into the Communist Party treasury is by definition would be (Voice Overlap) --
Bruce J. Terris: I think they would be covered. Yes sir.
Byron R. White: Although the activity is wholly legal. I mean the building operation is --
Bruce J. Terris: That's right --
Byron R. White: -- is wholly legal and then best American division.
Bruce J. Terris: That's quite -- that's quite right, Your Honor. I mean and it is a -- I'd like to return, however, that that's also true in the Foreign Agents Registration Act and Federal Regulation of Lobbying Act and other statutes in which the matter is perfectly legal and protected, in the area protected by the First Amendment.
Arthur J. Goldberg: Well, suppose the (Inaudible).
Bruce J. Terris: What was their purpose, Your Honor?
Arthur J. Goldberg: (Inaudible)
Bruce J. Terris: They would have to register, Your Honor.
Arthur J. Goldberg: (Inaudible)
Bruce J. Terris: I return to the purpose of what it was. If it insists those -- those facts, you'd still have to look for the purpose. It isn't enough just to happen to aid the Communist Party, that's why Cramp and Baggett cases are not important. It's not enough just to perform an act that somebody can say is a vague. You have to have that purpose. You have to be doing it deliberately.
Speaker: (Inaudible)
Bruce J. Terris: Well --
Speaker: (Inaudible)
Bruce J. Terris: I think that it's very possible that you also have the -- have to have the objective fact. We don't think that has to be reached here because both the Board and the Court of Appeals found that they were actually aiding the Communist Party. But you at least have to have the subjective fact. That's right, Your Honor.
Potter Stewart: There's a concept of -- this has to be a cover as I -- the Ian Fleming used to call it --
Bruce J. Terris: Yes.
Potter Stewart: Or a front, it has to -- it purport -- purportedly to be per as Justice Harlan says for Abraham Lincoln but really to be --
Bruce J. Terris: That's right (Voice Overlap). And insofar as we talked --
Potter Stewart: Now, purportedly to be for the ballet but really for something else.
Bruce J. Terris: That's right.
Potter Stewart: That it's was really for the ballet, then it wouldn't be covered. The Russian ballet, that wouldn't be covered.
Bruce J. Terris: No, no, it would not be covered. And the purpose of this, in your terms Your Honor, is to disclose what are the facts insofar as we're talking here. We're not talking about the disabilities. The purpose is to disclose the facts. Now, let me point to what -- what are the facts that the Board found the evidence shows concerning petitioner's aims.
Earl Warren: Mr. Terris, may I ask you this question, suppose a law firm was headed by a man who was a Communist.
Bruce J. Terris: Yes, Your Honor.
Earl Warren: And he was employed, let's say by the Communist Party to do nothing but defend persons who were charged with a -- who were subject to deportation. They're claiming to be subject to deportation, would that law firm have to register?
Bruce J. Terris: Well, there would be a number of -- there would be the number of questions, Your Honor. The first one that occurs to me is does this man control the law firm? His word decides everything that occurs --
Earl Warren: Unless --
Bruce J. Terris: -- in it or is it, you know --
Earl Warren: Let's start --
Bruce J. Terris: -- a partnership in which they discuss --
Earl Warren: Let's start with that premise that he's a dominating factor and a --
Bruce J. Terris: He controls it and the purpose is to defend Communists.
Earl Warren: No, no. He defends anyone who comes along.
Bruce J. Terris: Right.
Earl Warren: What the Communist Party employs him to -- to represent those members of the party who were subject to deportation.
Bruce J. Terris: Well, Your Honor, the Act doesn't apply to individuals. You'd have to make a finding --
Earl Warren: No, no, no --
Bruce J. Terris: -- to see that the purpose of the law firm --
Earl Warren: -- (Voice Overlap) organization because these people are not -- are not corporations.
Bruce J. Terris: No they can be unincorporated association.
Earl Warren: Yes. Now unless, one is loosely organize as this but a law firm.
Bruce J. Terris: If the purpose of the law firm, not the purpose of the dominating partner, but the purpose of the law firm, of course you can look to his purpose. The purpose of the law firm is to aid the Communist Party and that is its purpose, yes it has to register.
Earl Warren: He's paid to do that. He's paid to do that but they also do other things. They also represent other clients and represent other persons in deportation cases who were not Communist such as these people.
Bruce J. Terris: It's not enough Your Honor to be paid to represent Communists. If you had -- the purpose of the law firm has to be to aid the Communist Party. In other words, Wendell -- as I said yesterday, Wendell Willkie was paid, I suppose, or maybe he did it for nothing but he could very well have been paid by Mr. Schneiderman to represent him. Now, his law firm didn't have to register even though somebody could say that he -- that he was aiding the Communist Party. He has the purpose that's his purpose. It is subjective as well as objective.
Speaker: (Inaudible)
Bruce J. Terris: That's true. Well, Your Honor --
Speaker: The law firm is not going to work itself. It's has to be (Inaudible) to the law.
Bruce J. Terris: That's right, Your Honor. The Chief Justice and I -- I think we're -- we're taking it as a hypothetical, that this law firm was controlled through employing this man. He was employed by the Communist Party to do this job. Let me turn to what the evidence is of -- the purpose of what the petitioner was doing and its purpose. It was not to defend civil rights. First of all, there's the objective factor. A very large proportion of its -- of its -- the people suit, cases it handled involved Communism or some other type of subversion or some dispute whether it's 10% or 50%, it's a very large proportion far more than the proportion of subversion cases and the deportation cases generally. In addition, the petitioner -- again, this is the objective fact, it advocated repeal of many of these statutes. Nothing I said is anything wrong with doing this. Now, the Communist Party used these facts in order to show that it's purportedly non-Communist organization was defending Communist Party members and protesting harassment by the Government of the Communist Party. Now, why did the petitioner do this? Did he do it -- I suppose everything that I have said, the American Civil Liberties Union also has done. A witness testified who was a party to the choosing of the chief officer of petitioner. The petitioner -- two leading officers deliberately carried out the policies of the Communist Party and running petitioner. Another witness testified that the third leading officer of the petitioner was acting for the Communist Party when she was an officer of petitioner. A local branch of petitioner was setup because of the discussions by the Communist Party that it had to have an organization to defend party members against deportation. It was setup by -- this branch was setup by a party member under instructions from the Communist Party to do this and then later on this person became the chief officer of the branch. Two other branches were setup, in order for the purpose of defending party members. Now, it seems to us this evidence takenas a whole establishes not the petitioner happened to defend Communists because he was interested in Civil Liberties but because he was deliberately interested --
Earl Warren: Does the record shows these local organizations are controlled by the one here in litigation.
Bruce J. Terris: Your Honor, I think the record is not showing -- there are no findings of the Board to that effect.
Earl Warren: I beg your pardon?
Bruce J. Terris: The record does not show control -- that kind of control over the national organization or the local organization and the Board made no findings that there was control and the reason it did not do so, was that the statute Section 3 (2) of the statute which defines the organization for the purpose of the Act is considerably broader than that. It says any group of persons whether or not incorporated permanently or temporarily associated together for joint action. And the Court of Appeals said the national organization or local organizations were tightly woven together as it says intermeshed. I could point you all kinds of evidence to this fact. I suppose the most damming evidence on this point is the fact that the petitioner and the local committee said in their own publications that the local committees were a part of, that's their own phraseology a part of the national committee, affiliated with the national committee. Whenever petitioner was setting fort in its own documents, statistics concerning what it was doing, it always included the statistics of all the local committees. It never indicated that these local committees were separate. I don't think -- Your Honor, I think the evidence is overwhelming that these were the same organization.
Earl Warren: Well, as I say and we have a National Legal Aid Society for instance and there are a lot of independent legal agents by these --
Bruce J. Terris: Yes, Your Honor.
Earl Warren: -- all over the country that are more or less affiliated --
Bruce J. Terris: Yes.
Earl Warren: -- with the national organization, but at most, it's controlled, controlled by it. Suppose a national organization was paid for this, you say this one was -- would all those locals have to be -- have to register?
Bruce J. Terris: Your Honor, I must -- the reason I'm a little hesitant to answer your question is I'm not sure of all the tie-in between the locals and the national --
Earl Warren: I beg your pardon?
Bruce J. Terris: -- as far as -- the reason I'm hesitant to answer your question straight out is that I'm not -- I'm not sufficiently aware of all the interrelationship of the local groups within the national legal aid, within the legal aid framework --
Earl Warren: But you're not --
Bruce J. Terris: -- with the national.
Earl Warren: You're not sure about the relationship here either --
Bruce J. Terris: I think the evidence is quite --
Earl Warren: -- the record didn't show it (Voice Overlap) --
Bruce J. Terris: Oh no! It does not show control if control is necessary, control was not shown and the findings of the Board are not supported. If that is what is required, Your Honor, there's no doubt that this record does not show that kind of control. As I said, the statute does not require that kind of control. In order to treat an organization as a single organization for the purposes of the Act and this isn't --
Earl Warren: Then why would you be more hesitant about answering the question concerning the -- concerning the legal aid bureaus?
Bruce J. Terris: Well, the reason that their evidence -- there is overwhelming evidence that these organizations were very tightly interwoven. Now, if that's the case of the legal aid bureaus, then the answer is if the national -- let me point out, Your Honor that our evidence isn't just that the national group is controlled by the Communists. Our evidence is that the locals are controlled by Communists. In other words, the pattern is identical that -- that's why we rely on the locals. If we only had evidence I suppose of the national, then what we would have found is that probably Mr. Forer would be here saying what's all when an organization and there are no Communist in the locals and that must show that the Communists really aren't in control. We are the converse, there are Communists both places and it's the Government that's relying on the fact that this is a single organization and the common pattern shows control by the Communist Party.
Hugo L. Black: Do you think that it will be consistent with the constitutional provision and stands to the right of counsel for the Government to make it against the law for some man that it says it's engaged in the bad undertaking, to pay -- to pay money to get him represented by a counsel.
Bruce J. Terris: Well, I would have a lot of trouble making an argument, Your Honor this is --
Hugo L. Black: Why --
Bruce J. Terris: -- seemingly a kind of (Voice Overlap) --
Hugo L. Black: -- why is that important to the argument you're making?
Bruce J. Terris: The statute that -- what we are arguing here, Your Honor, has no prohibitions whatsoever.
Hugo L. Black: But it's admitted -- it's registered. Everybody knows the purpose of the registry. Suppose you made every man who's going to help an injured to get a lawyer register, do you think if you could make him register because -- take him out because he was -- believed in something or had some purpose, would you have to make them all register alike?
Bruce J. Terris: Your Honor, I -- I would suspect that we couldn't do that as to an indigent. The trouble was in the Communist Party case, we think the Court correctly found that this was a very serious danger to the country. The total problem was a serious danger --
Hugo L. Black: -- (Voice Overlap) all he's doing is to get a lawyer for a man, when the Constitution from the first day it was written, the first day of the Bill of Rights was written, it has provided a man -- is entitled to a lawyer. How can you put any kind of penalty or punishment or burden on a man who tries to give him help to get him a lawyer? The Constitution is --
Bruce J. Terris: Well, Your Honor, I really -- I must emphasize -- the burden of the petitioner is that its character will be known to non-Communists and the petitioner will no longer be able to benefit from its deception. That is the detriment, that's the harm that I'd like to point, Your Honor to I'm sure, a passage from the opinion that you remember in your dissenting opinion on other grounds from the majority in the Viereck case, and there you pointed out that disclosure under the Foreign Agents Registration Act was not inconsistent with the First Amendment rights. It was a positive implementation of the First Amendment rights. After all, the man who gives money under deception, deceit to one of these Communist-fronts thinking that it is merely just like the American Civil Liberties Union. He has received information that allows him to more effectively implement his rights if he gets the kind of information that this statute provides.
Hugo L. Black: Do you mean that a law was passed to protect defendants who were charged in this trial from being deceived by somebody as to what they believe in who wants to supply them a lawyer?
Bruce J. Terris: I'm talking about a very large number of non-Communists who support this organization financially or in other ways. I'm also talking -- I think Your Honor, actually you're --
Hugo L. Black: You would agree I'm sure that the Communist is entitled to have a lawyer now?
Bruce J. Terris: Yes, Your Honor, of course. I may say also, you suggested well -- how about, how about a particular alien who was going to be deported. One of the petitioner's witnesses indicated that if anybody ever said anything to him, I guess it was to his relative who was going to be deported. If there's anything to them that about Communist aims, they would have just -- that would have -- they would have -- wouldn't want them -- the petitioner to represent them. It's very possible that some of these people wouldn't have want the petitioner to represent them either if they know petitioner's true purposes, that it wasn't really to defend their rights but to be helping the Communist Party.
Tom C. Clark: To make someone represent the man.
Bruce J. Terris: Oh yes, oh yes.
Tom C. Clark: Who's at the registers?
Bruce J. Terris: Who was at the registers?
Tom C. Clark: Than some talk about indigent, do you have any indigent at the registry under the statute?
Bruce J. Terris: Yes, Your Honor. That issue is not here either.
William J. Brennan, Jr.: Do you mean that an officer of the Communist Party?
Bruce J. Terris: Well no, let me separate --
William J. Brennan, Jr.: -- (Voice Overlap) whoever it is that has to register would they by registering risks the Smith Act prosecution?
Bruce J. Terris: No, oh no.
William J. Brennan, Jr.: Why not? Why wouldn't just be at least a need to --
Bruce J. Terris: Your Honor -- as Your Honor probably is aware that under the standards of Scales and Yates, the Government is now bringing prosecutions against Communist Party members because of the difficulties of proof of incitement to --
William J. Brennan, Jr.: Well, I -- I repeat that that answers my questions --
Bruce J. Terris: Well --
William J. Brennan, Jr.: -- in fact, that you're not possibly --
Bruce J. Terris: No, what --
William J. Brennan, Jr.: What I'm getting to is the -- what concerned me as you recall is the Communist Party case and that was that an officer the Communist Party would have to record by the mere self revelation that he was an officer risked possibilities of prosecutions under the Smith Act. And that's the view I took from the Communist Party case.
Bruce J. Terris: Yes.
William J. Brennan, Jr.: Is this any different?
Bruce J. Terris: Well, the Communist -- the Smith Act prosecutions are connected with belonging to an organization which itself advocates overthrow of the government. As I said --
William J. Brennan, Jr.: Well, my question --
Bruce J. Terris: -- the petitioner doesn't itself advocate overthrow of the government.
William J. Brennan, Jr.: It may not. But I'm asking you whether an officer or one of these Communist-front organizations could comply to the registration provision and register to the Communist-front organization reveal that he was the President, would he by that revelation risk the possibility of the Smith Act prosecution?
Bruce J. Terris: Not by that alone --
William J. Brennan, Jr.: (Voice Overlap) not by that --
Bruce J. Terris: No, I want to -- no, I am not trying to evade Your Honor's question. I think there's no doubt that there's the possibility of incrimination by admitting that you're an officer of this group. In the time that I'm going to have in the next case, I'm going to address to turn directly to the Fifth Amendment question. I think there's -- there are many reasons why the issue was premature now, reasons that were not at least pointed out in the Communist Party case about prematurity, but I don't want to indicate that it's impossible to believe that a person could incriminate himself by admitting that he was the leader of a Communist-front organization. I think there is the possibility.
Tom C. Clark: Did the counsel register the Communist-front?
Bruce J. Terris: Well, that was -- that is going to be one of the things that I was going to point. Yes, Your Honor. The regulations are explicit, an attorney or any agent can register a front as well as a Communist-action organization, and of course such a person could -- under no circumstances, incriminate themselves.
Tom C. Clark: Does the individual member of the Communist-front organization is the one that have to register?
Bruce J. Terris: No, Your Honor, in addition he doesn't have to be -- let me separate all two things, one is whether the organization has to disclose the name. And then the second thing is if the organization doesn't disclose person's -- a person's name, that person has to register. Now, the organization does not have to disclose the names of its members when it is a Communist-front organization, in contrast to a Communist-action organization. There is however the problem that Mr. Forer pointed out. The forms promulgated by the Department of Justice required a detailed financial accounting. They provide for all contributors. The question would arise whether an ordinary dues-paying member would be considered a contributor. I think there is an argument, I'm sure Mr. Forer would make it if we had that case here, there is an argument that when the Congress said you didn't have to disclose members that you didn't have to disclose people who were doing just the ordinary things that a member does paying ordinary dues. Now, whether that will ultimate -- and only have -- and then what people would have to be disclosed are those who made contributions above the dues or who are not members.
William J. Brennan, Jr.: Mr. Terris, am I correct from my recollection that under the action organization, if the officers don't register it, the statute imposes a duty upon the members to register the action organization?
Bruce J. Terris: No, no, not to register --
William J. Brennan, Jr.: It does not?
Bruce J. Terris: -- the organization to register themselves.
William J. Brennan, Jr.: But that's not true whether the Communist-front org --
Bruce J. Terris: No, because members themselves don't have to be disclosed. In other words, anybody that has to be disclosed and is not disclosed by the organization either because it doesn't register or it leaves their name off the list has to register himself since the Communist-front organization, a member doesn't have to register doesn't have to register himself.
Speaker: (Inaudible)
Bruce J. Terris: I don't know Your Honor, to be frank about it. The forms I think are not -- are not clear of on who's going to be included in that list. It's possible that we would be on the other side of Mr. Forer's position.
Tom C. Clark: You might have then a point.
Bruce J. Terris: Pardon me? Yes, that's quite -- that wouldn't go -- the forms certainly don't go to the constitution argument. If that's invalid, certainly it'll be preferable for the Government could pointed out the forms are unconstitutional and not -- and not the statute.
Tom C. Clark: Oh, that's not here though now.
Bruce J. Terris: That's not here now except for to the extent that petitioner argues that they -- that the registration in and of itself not to its abilities, registration in and of itself is such an interference with First Amendment rights.
Earl Warren: I suppose that all of the money supporting this organization came from dues members and all the sources of the Government would insist that those -- they included this contribution, would they not?
Bruce J. Terris: Well, you have to make a financial accounting. The question would be whether you have to disclose the names of all those people who paid dues.
Earl Warren: Yes.
Bruce J. Terris: One problem here is in this particular case, I might point out, the petitioner is not a membership organization at all. It's an organization in which anybody who wants to come to the annual meeting comes, and then they have a meeting and they elect some officers and that's the way the organization runs. Apparently, that's also true with the local committees although I'm not sure of that. Mr. Forer might know that.
Earl Warren: They have to have dues?
Bruce J. Terris: I don't think so. They don't have members. So --
Earl Warren: Mr. Forer -- is that a standard or pattern that's in the statute or is that a discretionary, not --
Bruce J. Terris: No, that's propagated by the Attorney General. Thank you, Your Honor.
Earl Warren: Mr. Forer?
Joseph Forer: Mr. Chief Justice and may it please the Court. It's just very difficult for me to believe, in fact I just find it repugnant to believe that the Government is entitled to impose this kind of destructive control of an organization which concededly does nothing but constitutionally protected laudable activities on the finding by the administrative agency that the hidden motivation, which he calls purpose, that the hidden motivation for these agencies is to help the Communist Party.
Speaker: Well in a sense, it has to be proved.
Joseph Forer: Well --
Speaker: In the sense, (Voice Overlap), there would be an equal test to be proved.
Joseph Forer: Well, he says hidden. He says they're exposing the real nature whether it's hidden or not on the -- an ulterior motive that's what it amounts to. He says the American committee here does nothing else let it say, leaving aside some of the activities that they don't even question, does nothing else but defend aliens in deportation cases oversimplified a bit. That's all it does. He says that's okay provided its motivation is to defend the particular alien. But if it has an ulterior motive, it not only wants to win the case for the alien who may be a Communist or a non-Communist or just accused of being a Communist, but it's an additional one to win the case for the alien that has an ulterior motive. It isn't even a motive that the reason we want to help this alien is that it will somehow benefit the Communist Party. He says that satisfies the aid component. That just sounds to me to be thoroughly outlandish and thoroughly unconstitutional.
Speaker: Are you saying that -- are you saying that the organization would not have been defending acceptable purpose of the -- its own interest for this act where he thought --
Joseph Forer: Well --
Speaker: -- or be done, it should be done and must be done the only reason for its seeming business is to help the Communist Party detriment an organization --
Joseph Forer: Mr. Justice Harlan, I must say that it seems to me that you're saying the same thing that I said he'd said. The reason for doing this laudable activity the real reason, the real reason is to help the Communist Party. That's what he's saying if all --
Speaker: Now, I hear you said in order to --
Joseph Forer: Well --
Speaker: You're saying it now in a way that I understand the Ggovernment's position.
Joseph Forer: Well, I -- if I misled Your Honor by the use of the word ulterior, I'm sorry. But to me, when you talk about real reasons as distinguished from the actual objective fact of what you're doing, that relates an ulterior motive. Now, I don't want to quibble on the use of that word ulterior. Now, I think it is instructed to look at the kind of evidence that the Government relied on to prove for this real reason of what I call this ulterior motive. And I have spent although I said in my brief the whole thing is so thoroughly thought farfetched and so repugnant to me that I don't think we even have to examine the evidence. I attempted in my brief to examine every evidentiary finding that the Board cited and supported that. And I must say that it is simply enough -- it aroused my indignation and I really think that the whole thing is an outrage to put it bluntly. It consist of doing things like putting on a man like John Lautner who -- a Communist who turned an informer and professional witness in the pay of the Department of Justice who knew nothing about the work of the American Committee for the Protection of Foreign Born and he gives it as his opinion, and the Board seriously relies on this. He gives it as his opinion that the purpose of the American Committee for the Protection of Foreign Born is to defend Communists. Now, as a matter of fact that doesn't even satisfy his definition because of -- it should be, it should have been -- Mr. Wendell Willkie's purpose when he defended Mr. Schneiderman -- to defend Mr. Schneider. And I may say also that either standards of the Board used in this case for determining this ulterior motive, I don't think Mr. Willkie would have been so well off, because there's evidence in this record that Mr. Willkie not only defended Mr. Schneider, and in the course of that as a lawyer, it was his obligation within the area of his professional responsibility to accept directions from his client to be was going to represent him at all. But I'll tell you what else Mr. Wendell Willkie didas it appears in this record. He wrote a letter to Mr. Abner Green the executive secretary of the committee the -- that war of the Government and he said, “Dear Mr. Green, I want you to know that I think you're doing a great job. Keep up with this work”. And he didn't have to do that. It wasn't essential to his representation of William Schneiderman and that is the kind of evidence that they used to determine this -- but I won't say ulterior, this real motive and this kind of thing that you inevitably get into if you go around determining real motive by something other than the objective nature of their activities.
Speaker: May I ask you --
Joseph Forer: Now, so far -- now, may I just say this one thing about my -- sure.
Speaker: May I ask you the truth of the matter of this generalization? Are you rendering that you have a case (Inaudible)?
Joseph Forer: I was one of the counsels for the Communist Party in that case, Your Honor.
Speaker: Would you characterize this evidence in this record is (Inaudible)?
Joseph Forer: Well of course it is, of course it is.
Speaker: (Voice Overlap)
Joseph Forer: Oh, yes.
Speaker: Where in the record says that?
Joseph Forer: Well, I take non-deviation. In the Communist Party case they're big -- they're a big deal leaving aside this pre-1940 evidence about the Communist International but the big deal was this evidence in non-deviation. And Justice Frankfurter have said, “Look, they agreed what the Soviet Union over a best variety of topics over -- over all the years of their existence in regardless of twist and turns” and that was the big deal in the Communist Party case so the Board here makes a finding in non-deviation. Do you know what it's based on? It said the American Committee for Protection of Foreign Born is opposed to political deportations and political denaturalization as well as every other kind and the Communist Party of the United States is also and this I suppose is a sinister opposed the statute for the deporting of Communists. And that's the basis of their finding at non-deviation. Now, talking about funds, there's no suggestion here and no evidence here that the American Committee made any profits from this. In fact anybody that -- you could read directly, the idea that made any profits is really fantastic or that they ever gave a single penny to the Communist Party or that they had misappropriated funds. And thought about concealment in getting money from non-Communist, how any person who gave money to the American Committee could have been unconscious of the fact that the American Committee would very likely use that money to defend among others people accused of being Communist including people as to whom the accusation even happen to be right, in anyone could believe that their money was not being used for that purpose is inconceivable. They would have to be deaf, dumb, and blind.
Speaker: Is this record disclosed is not the whole record?
Joseph Forer: No, it's not the whole record, but if you read the findings of the Board with any perception, their findings demonstrate how hollow their thing is. And my brief takes up their findings and does it in terms -- some of their findings are sheer inventions like the invention that was made in the Government's brief about the International Labor Defense.
Speaker: (Voice Overlap)
Joseph Forer: What?
Speaker: You have to go to the evidence?
Joseph Forer: I don't think you have to go to the evidence.
Speaker: Well, you mean the findings are on their face are --
Joseph Forer: I think so. There are very few instances where you have to go the evidence and where you do, I quote the evidence.
Speaker: Hollow, should I have --
Joseph Forer: Well, I think the findings on that face sir are quite absurd.
Speaker: Does it stand above these when they say they have served the evidence?
Joseph Forer: You can look at their findings of the evidence and even on their own doctored version of the evidence. Their findings, their evidentiary findings are insufficient to support their conclusory findings.
Speaker: Where is the record?
Joseph Forer: It's here, now I imagine it's a big record, it's very -- it's big. It's big there's a -- awful lot of stuff in there that's about nothing but it's a big record.
Arthur J. Goldberg: (Inaudible) even though that if an expert did -- did testify that they were actually with the Communist Party --
Joseph Forer: Yes.
Arthur J. Goldberg: At present, it is.
Joseph Forer: Yes, and may I say -- and may I say about that. In the first place, the Board relied on that for its control findings and if you analyze it carefully you will see that that's all that it has to do with it. In the second place, this episode which -- which was flatly contradicted by Abner Green although you couldn't tell it from the Boards, a version the Court admitted that it is flatly contradicted. Even if you believe that this episode happened. In the first place according to Lautner, it happened at neither 1941 and 1942 which is 10 years or 11 years before the beginning of the critical period. In the second place, it is still doesn't indicate why he was picked -- or why the Communist Party preferred him over another candidate. And that there are other objections, allow me to specify. So far as the aid component is concerned, they rely on Lautner's opinion testimony. Now, Lautner may have been an expert on the Communist Party, he was no expert on the American Committee. I'd like to say one other thing which is really prompted by a remark that Mr. Justice Goldberg made earlier. The fact that I fairly touched on the control of component doesn't mean that I think that we have a weak case on the control of component. It's just that there are an awful lot of points here that could be argued and for purposes of oral argument, I just had to be very selective to the point where I couldn't really say much about the controller component. But I would like to give you one example, not because of the evidence itself but it's an example of what you face when you get this kind of a case. One of the big items that the Court of Appeals singled out is evidence singled out is evidence of control is that the American Committee in 1952 referred to three decisions of this Court in the alien field and said that those decisions were terrible, they destroyed democratic rights and this Court has deserted its duty to protect the Bill of Rights. And you know what was the special sinister is that the Daily Worker all said similar things about two of the decisions. Now, those decisions were Carlson against Landon which upheld the right of the Attorney General to hold aliens choose to be a Communist and deportation proceedings without bail, Harisiades against Landon which upheld the constitutionality of the retroactive Communist deportation statute and the Spector case which upheld the constitutionality of the self deportation law though very narrow. In each of those -- each of those cases was sponsored by the American Committee. And as a disappointed litigant, I think it had the judicial right of disappointed litigants to go to the tavern and curse out the judge. But what the Court overlooked in its hurry to see what the Daily Worker said was what the dissenters said about those opinions. Justice Black in the Carlson case said that the majority showed a shocking disregard of the provisions of the Bill of Rights. Justice Douglas in Harisiades case said that the majority was repudiating the traditions of -- which underlay the Bill of Rights and I won't take time to quote -- but Justices Jackson and Frankfurter didn't think very much of the majority opinion in the Spector case. The point is that you get a situation where -- where the Courts are beguiled by this pseudo-historical discussion about in the abstract, about the menace of Communism, some Communist-front though who raises and gives money to the party, it does things which have nothing to do with this record, and the Court gets so beguiled by this theoretical abstract concept that it just departs from its responsibility to review the record in the light of the evidence in the way the Court is supposed to review the record. And that is what happened in this case. Thank you.